           Case 3:19-md-02918-MMC Document 228-1 Filed 06/01/20 Page 1 of 6




 1   Christopher T. Micheletti                           Victoria Sims
     ZELLE LLP                                           CUNEO GILBERT & LADUCA, LLP
 2   44 Montgomery St., Suite 3400                       4725 Wisconsin Avenue, NW, Suite 200
     San Francisco, CA 94104                             Washington, DC 20016
 3   Telephone: (415) 693-0700                           Telephone: (202) 789-3960
     Facsimile: (415) 693-0770                           Facsimile: (202) 789-1813
 4   cmicheletti@zelle.com                               vicky@cuneolaw.com

 5   Aaron M. Sheanin                                    Shawn M. Raiter
     ROBINS KAPLAN LLP                                   LARSON • KING, LLP
 6   2440 West El Camino Real, Suite 100                 30 East Seventh Street, Suite 2800
     Mountain View, CA 94040                             Saint Paul, MN 55101
 7   Telephone: (650) 784-4040                           Telephone: (651) 312-6518
     Facsimile: (650) 784-4041                           Facsimile: (651) 789-4818
 8   asheanin@robinskaplan.com                           sraiter@larsonking.com

 9   Interim Co-Lead Class Counsel for the               Interim Co-Lead Class Counsel for the
     End-User Plaintiffs                                 Reseller Plaintiffs
10
                                                         Kenneth R. O’Rourke
11                                                       WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
12                                                       One Market Plaza
13                                                       Spear Tower, Suite 3300
                                                         San Francisco, CA 94105
14                                                       Telephone: (415) 947-2000
                                                         Facsimile: (415) 947-2099
15                                                       korourke@wsgr.com
16                                                       Counsel for Seagate Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19
     IN RE: HARD DISK DRIVE SUSPENSION                        Case Nos. 3:19-md-02918-MMC
20   ASSEMBLIES ANTITRUST LITIGATION                                    3:20-cv-01217-MMC
21                                                            MDL No. 2918

22                                                            DECLARATION OF AARON M.
     THIS DOCUMENT RELATES TO:
                                                              SHEANIN IN OPPOSITION TO
23   ALL ACTIONS                                              DEFENDANT SAE MAGNETICS
                                                              (H.K.) LTD.’S MOTION TO DISMISS
24                                                            COMPLAINTS FOR LACK OF
25                                                            PERSONAL JURISDICTION
                                                              Judge:         Hon. Maxine M. Chesney
26                                                            Date:          July 17, 2020
                                                              Time:          9:00 a.m.
27                                                            Courtroom:     7, 19th Floor
28                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
               DECL. OF AARON M. SHEANIN IN OPP’N TO DEF. SAE MAGNETICS (H.K.) LTD.’S MOT. TO DISMISS
                                 COMPLAINTS FOR LACK OF PERSONAL JURISDICTION
                                   CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
            Case 3:19-md-02918-MMC Document 228-1 Filed 06/01/20 Page 2 of 6




 1         I, Aaron M. Sheanin, declare as follows:

 2         1.    I am partner of the firm Robins Kaplan LLP and serve as Interim Co-Lead Class

 3   Counsel for End-User Plaintiffs.        I make this declaration in opposition to Defendant SAE

 4   Magnetics (H.K.) Ltd.’s Motion to Dismiss Complaints for Lack of Personal Jurisdiction. I have

 5   personal knowledge of the facts stated herein and, if called upon to do so, I could and would testify

 6   competently thereto.

 7         JFTC’s Investigation of the Suspension Assembly Conspiracy

 8         2.    Attached hereto as Exhibit A is a true and correct copy of the Cease and Desist Order

 9   issued by the Japan Fair Trade Commission (“JFTC”) against NHK Spring Co., Ltd. and Nat

10   Peripheral (HK) Co., Ltd. on February 9, 2018, and a certified English translation thereof.

11         Document Produced by the TDK Defendants in this Litigation

12         3.    Attached hereto as Exhibit B is a true and correct copy of

13                                                                                        produced by TDK in

14   this litigation as TDKHDD000041479.

15

16

17         LinkedIn Profiles of SAE Employees in California

18         4.    Attached hereto as Exhibit C is a true and correct copy of the LinkedIn profile of Yun

19   Teng, a Sr. Account Manager at SAE Magnetics in Milpitas, California from February 1999 to the

20   present. This document was downloaded from LinkedIn at my direction on May 24, 2020.

21         5.    Attached hereto as Exhibit D is a true and correct copy of the LinkedIn profile of

22   Phong Vu, a Senior Product Engineer at SAE Magnetics in Milpitas, California from June 2019 to

23   the present. This document was downloaded from LinkedIn at my direction on May 24, 2020.

24         6.    Attached hereto as Exhibit E is a true and correct copy of the LinkedIn profile of Ellis

25   Cha, a Vice President of SAE Magnetics in the San Francisco Bay Area from August 1995 to the

26   present. This document was downloaded from LinkedIn at my direction on May 24, 2020.

27         7.    Attached hereto as Exhibit F is a true and correct copy of the LinkedIn profile of

28
                                                          1
                DECL. OF AARON M. SHEANIN IN OPP’N TO DEF. SAE MAGNETICS (H.K.) LTD.’S MOT. TO DISMISS
                                  COMPLAINTS FOR LACK OF PERSONAL JURISDICTION
                                    CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
              Case 3:19-md-02918-MMC Document 228-1 Filed 06/01/20 Page 3 of 6




 1   Quinghua Zeng, a Director, HDI Dynamics at SAE Magnetics in the San Francisco Bay Area from

 2   July 2005 to the present. This document was downloaded from LinkedIn at my direction on May

 3   24, 2020.

 4           8.     Attached hereto as Exhibit G is a true and correct copy of the LinkedIn profile of Chao-

 5   Hui Yang, a Senior Staff Engineer at SAE Magnetics in the San Francisco Bay Area from February

 6   1997 to the present. This document was downloaded from LinkedIn at my direction on May 24,

 7   2020.

 8           9.     Attached hereto as Exhibit H is a true and correct copy of the LinkedIn profile of Jeff

 9   Li, an Engineering Manager, HDD System Integration at SAE Magnetics in the San Francisco Bay

10   Area from July 2008 to the present. This document was downloaded from LinkedIn at my

11   direction on May 24, 2020.

12           10.    Attached hereto as Exhibit I is a true and correct copy of the LinkedIn profile of

13   Darwin San Juan, a Program Manager for SAE Magnetics (H.K.) Ltd. in Milpitas, California from

14   September 2013 to the present. This document was downloaded from LinkedIn at my direction

15   on May 24, 2020.

16           Documents Produced by the TDK Defendants in this Litigation

17           11.    Attached hereto as Exhibit J is a true and correct copy of

18

19                                                                  produced by TDK in this litigation as

20   TDKHDD000021458.

21           12.    Attached hereto as Exhibit K is a true and correct copy of

22

23                                                                                      produced by TDK in this

24   litigation as TDKHDD000023896.

25           CADE’s Investigation of the Suspension Assembly Conspiracy

26           13.    Attached hereto as Exhibit L is a true and correct copy of Technical Report No. 4/2018

27   (SEI No. 0459666), and attachment thereto, issued by the General Superintendent’s Office of

28
                                                             2
                   DECL. OF AARON M. SHEANIN IN OPP’N TO DEF. SAE MAGNETICS (H.K.) LTD.’S MOT. TO DISMISS
                                     COMPLAINTS FOR LACK OF PERSONAL JURISDICTION
                                       CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
               Case 3:19-md-02918-MMC Document 228-1 Filed 06/01/20 Page 4 of 6




 1   Brazil’s Administrative Council for Economic Defense (“CADE”) for Administrative Proceedings

 2   No. 08700.006006/2017-61, and a certified English translation thereof.

 3         Correspondence Exchanged in this Litigation

 4         14.    Attached hereto as Exhibit M is a true and correct copy of a letter dated March 18,

 5   2020 from J. Clayton Everett, Jr., counsel for the TDK Corporation, Hutchinson Technology Inc.,

 6   Headway Technologies, Inc., Magnecomp Precision Technology Public Co., Ltd., and SAE

 7   Magnetics (H.K.) Ltd. to Christopher T. Micheletti, Aaron M. Sheanin, Victoria Sims, and Shawn

 8   Raiter.

 9         Documents Produced by the TDK Defendants in this Litigation

10         15.    Attached hereto as Exhibit N is a true and correct copy of

11

12                     produced by TDK in this litigation as an unofficial English translation             as

13   TDKHDD000003971.

14

15         16.    Attached hereto as Exhibit O is a true and correct copy of

16                                                                                         produced by TDK in

17   this litigation as TDKHDD000024412.

18         17.    Attached hereto as Exhibit P is a true and correct copy of

19

20                                         produced by TDK in this litigation as TDKHDD000041291.

21         18.    Attached hereto as Exhibit Q is true and correct copy of

22                                                                                    produced by TDK in this

23   litigation as an unofficial English translation as TDKHDD000003883.

24

25

26         19.    Attached hereto as Exhibit R is a true and correct copy of

27

28
                                                           3
                 DECL. OF AARON M. SHEANIN IN OPP’N TO DEF. SAE MAGNETICS (H.K.) LTD.’S MOT. TO DISMISS
                                   COMPLAINTS FOR LACK OF PERSONAL JURISDICTION
                                     CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
           Case 3:19-md-02918-MMC Document 228-1 Filed 06/01/20 Page 5 of 6




 1                                           produced by TDK in this litigation as an unofficial English

 2   translation as TDKHDD000002159.

 3

 4         20.    Attached hereto as Exhibit S is a true and correct copy of

 5

 6   produced by TDK in this litigation as TDKHDD000000798.

 7         21.    Attached hereto as Exhibit T is a true and correct copy of

 8                                                                         produced by TDK in this litigation

 9   as TDKHDD000004775.

10

11

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                           4
                 DECL. OF AARON M. SHEANIN IN OPP’N TO DEF. SAE MAGNETICS (H.K.) LTD.’S MOT. TO DISMISS
                                   COMPLAINTS FOR LACK OF PERSONAL JURISDICTION
                                     CASE NOS. 3:19-md-02918-MMC, 3:20-cv-01217-MMC
Case 3:19-md-02918-MMC Document 228-1 Filed 06/01/20 Page 6 of 6
